      Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 ALDARESS CARTER, individually and on
 behalf of a class of similarly situated persons,

          Plaintiff,

 v.                                                           Case No. 2: 15-cv-555-RCL

 THE CITY OF MONTGOMERY, et al.,

            Defendants.


                                    MEMORANDU M OPIN IO

          Between 2009-2014, the Montgomery Municipal Court routinely jailed traffic offenders

for failing to pay fines without. inquiring into their ability to pay. In carrying out that system, the

Municipal Court deprived offenders of their due process and equal protection rights not to be

incarcerated for their poverty. See Bearden v. Georgia, 461 U.S. 660, 672-73 (1983). During that

period, the City of Montgomery contracted on behalf of itself and the Municipal Court with

Judicial Correction Services, Inc., ("JCS") to supervise Municipal Court-ordered misdemeanor

probation. The City also contracted with public defender Branch D. Kloess to serve as a public

defender in the Municipal Court.

          Before the Court is plaintiff Aldaress Carter's motion for class certification. ECF No. 306.

Mr. Carter seeks to certify four classes in his action against the defendants, the City, JCS, and Mr.

Kloess.

          Today, the Court resolved a motion for class certification in a parallel case. See

McCullough v. City o.f Montgomery, No. 2: l 5-cv-463 (M.D. Ala. May 21, 2021) ("McCullough

slip op."). The disposition of the motion in McCullough, which the McCullough plaintiffs' hriefied
         Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 2 of 23




     jointly with Mr. Carter, largely resolves the motion here as well. In this opinion, therefore, the

     Court relies on its analysis in McCullough and reserves in-depth analysis for the issues unique to

     Mr. Carter's motion.

             Upon consideration of the motions; briefs; 1 evidentiary submissions; all other papers of

     record; and the arguments made, testimony offered, and evidence received over the course of a

     ten-hour hearing, the Court will     DENY the plaintiffs' motion for class certification.

I.       BACKGROUND
         A. Factual Background 2

            For a full factual background to this case, see McCullough slip. op. 3--11. The following

     facts are uniquely relevant here:

            1. Public Defenders

                    Alabama requires municipalities that operate municipal courts to
                    provide counsel to indigent defendants. Ala. Code § 12-14-9. The
                    City purported to meet that obligation through a pair of contracts -
                    one with Mr. Kloess and one with a small Montgomery law firm .
                    See Second Am. Comp!., Ex. 2 (ECF No. 145-2); Kloess Dep. 67:9-
                    14 (ECF No. 265-1 ). Each public defender worked in the Municipal
                    Court every other day, Kloess Dep. 79:23-80:4, representing every
                    defendant who had been jailed prior to his court appearance, see id.
                    at 104: 16-19. The City paid the defenders an hourly rate. Id at 69:4-


     1
   The plaintiffs' brief in support of class certification ("Pis.' Br.") (ECF No. 307), the City's brief in opposition to
 class certification ("City's Opp'n") (ECF No. 320), JCS's brief in opposition to class certification ("JCS' s Opp'n")
 (ECF No. 322), Mr. Kloess's brief in opposition lo class certification ("Kloess Opp ' n") (ECF No. 325), the plaintiffs '
 reply brief ("Pis.' Reply") (ECf No. 348), the plaintiffs' supplemental brief ("Pis.' Supp. Br.") (ECF No. 388), the
 defendants' joint supplemental brief ("Defs.' Supp. Br.") (ECF No. 387), the plaintiffs' supplemental reply ("Pis.'
 Supp. Reply") (ECF No. 392), the defendants' joint supplemental reply ("Defs.' Supp. Repl y") (ECF No. 393), the
 plaintiffs' notice of additional authority ("Pis.' Notice") (ECF No. 395), and the defendants' joint response to that
 notice ("Defs. Resp. Notice") (ECF No. 396) constitute the extensive briefing on class certification.
 2
  In describing the background to this case, the Court quotes extensively from its summary judgment opinion . See
 Cart er v. City ofMon/gomery, 473 F. Supp. 3d 1273 (M.D. Ala. 2020). For ease of reference, in this section the Court
 uses the following short forms to refer to the summary judgment record: Citations to "City Evid." refer to Evid.
 Submissions Supp. City's Mot. Summ. J. (ECF No. 253). Citations to "Carter Evid." refer to Evid. Submissions Supp.
 J>I. 's Opp ' n to Mots. Summ. J. (ECF No. 278). Citations to "Carter MSJ Evid ." refer to Evid. Submissions Supp. Pl ,' s
 Partial Mots. Summ. J. (ECF No. 72). The Court cites to depositions and declarations without reference lo the
 cvidentiary compilation in which they appear; it references docket only in the first citation lo a deposition 01·
 declaration.



                                                             2
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 3 of 23




              6. It received invoices from the defenders every two weeks, listing
              the number of hours the defenders worked but not the number of
              clients or cases they handled. Id at 72: 19-23.

              The defenders handled an enormous caseload. Over the course of
              2012, Mr. Kloess handled 16,436 cases over 127 days in court.
              Parrish Deel. at ii 14 (ECF No. 278-1 ). Many defendants appeared
              for multiple cases, so Mr. Kloess represented fewer individuals than
              cases. Id

              Although many of Mr. Kloess's clients were poor, he does not
              provide evidence that he routinely asked the Municipal Court to
              consider their inability to pay fees. Mr. Kloess testified that he has
              requested indigency determinations for some clients, but he was
              unable to name a single client for whom he had requested such a
              hearing. Kloess Dep. 163: 1-11. He does not remember ever filing a
              written motion for an indigency hearing. Id. at 171: 18-21.

Carter v. City o.f'Montgomery, 473 F. Supp. 3d 1273, 1290 (M.D. Ala. 2020).

       2. Mr. Carter

              In May 2011, a Montgomery police officer arrested Mr. Carter on
              outstanding war.rants for failure to appear in the Municipal Court on
              several traffic tickets. 2018 Carter Dep. 68:7-10 [(ECF No. 163-
              14 )] . Mr. Carter spent a night in jail and then appeared in court. Id
              at 70:21-22. He could not afford to pay his fines, so the j udgc
              offered him a choice between further incarceration and JCS
              probation. Id. at 72:1-2. Mr. Carter elected to go on probation with
              JCS. Id at 73: 14-15. The probation order required Mr. Carter to pay
              $140 per month. Carter MSJ Evid., Ex. 17 (ECF No. 73-17). Mr.
              Carter made his first monthly payment in full but was never again
              able to pay the full amount due in any month. 2018 Carter Dep.
              118:9-12. Over nineteen months on probation with JCS , Mr. Carter
              made a total of $833 in payments. Pl. 's Reply to CH C's Opp'n to
              Mot. Class Certification, Ex. 3 at 10-11 (ECF No. 174-3). JCS
              allocated $460 of those payments to fines and kept the rest as
              probation fees. Id During those nineteen months Mr. Carter
              attended sixty-six JCS appointments and missed fifty-seven. Id. at
              8-10. Eventually his payments slowed and, in November 2012, he
              missed several ineetings and did not make a payment. See id at 8,
              10.

              In December 2012, JCS petitioned the Municipal Court to revoke
              Mr. Carter's probation for failure to make payments and attend
              meetings. Carter MSJ Evid., Ex. 10. JCS claims that it gave Mr.
              Carter notice of the revocation hearing, see Pl.'s Reply to CHC's


                                                3
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 4 of 23




                 Opp'n to Mot. Class Certification, Ex. 3 at 2 (ECF No. 174-3); Mr.
                 Carter claims he never received the notice, 2018 Carter Dep.
                 125: 16-19. Regardless, Mr. Carter did not attend his revocation
                 hearing. City Evid., Ex. 23. He claims that he believed he had
                 completed his probation because a JCS employee told him "You're
                 done Mr. Carter" when he came in to make a payment in late
                 December 2012 or January 2013. See 2018 Carter Dcp. 124:2-13.
                 Because Mr. Carter did not appear, the Municipal Court revoked his
                 probation and issued warrants for his arrest. City Evid., Ex. 23.

                 In January 2014, Mr. Carter was arrested during a traffic stop on ten
                 warrants for failing to appear in court. 2018 Carter Dep. 126:4--6.
                 Seven of the warrants were tied to tickets for which Mr. Carter had
                 been sentenced to JCS probation. Nixon Deel., Ex 5 at 205 [(ECF
                 No. 253-30]. Mr. Carter spent the weekend in jail and then appeared
                 before Judge Hayes. See id. at 205-206.

                 At the revocation hearing, Mr. Kloess nominally represented Mr.
                 Carter. On the day of the hearing, Mr. Klocss represented sixty-
                 seven individuals over three and one-half hours. Klocss Dep.
                 133:16-18; Parrish Deel. Ex. Cat 9 (ECF No. 278-4). And Mr.
                 Kloess was not in the courtroom at all for Mr. Carter's hearing.
                 Kloess Dep. 132:2-11. Mr. Carter alleges, however, that Mr. Kloess
                 consulted with him briefly and asked him if he would "pay or stay."
                 2018 Carter Dep. 136:4: 15. Mr. Carter told Mr. Kloess that he would
                 pay. Id. at 136: 17.

                 But Mr. Carter could not pay his fines at the revocation hearing. His
                 girlfriend brought $120 - all but $20 of Mr. Carter's liquid assets
                 - to the Municipal Court. Id. at 137: 11-22; Carter Dep. 352:20-22
                 (Nov. 7, 2019) (ECF No. 262-3) ("2019 Carter Dep."). Judge Hayes
                 rejected that proffered payment and sent Mr. Carter back to jail. Id.
                 at 13 8: 1-15. Judge Hayes never asked Mr. Carter why he had not
                 paid his fines. 2019 Carter Dep. 373:3-7. If he had inquired, he
                 would have learned that Mr. Carter could not afford to pay much:
                 when he appeared before Judge Hayes, he netted $300 per week
                 from his job. 2018 Carter Dep. 221: 10-11.

                 Municipal Court paperwork indicates that Judge Hayes commuted
                 to jail time the fines from tickets underlying the seven JCS warrants;
                 he gave Mr. Carter additional time to pay the tickets underlying the
                 other three warrants. Nixon Deel., Ex 5 at 204-05. Four days after
                 his arrest (and one day after his commutation), Mr. Carter was
                 released from jail when his mother borrowed enough money to pay
                 his remaining fines. Id. at 206; 2018 Carter Dep. 13 8 :22-23.

Id. at 1290-92


                                                   4
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 5 of 23




    B. Procedural History

       1. Early Proceedings

       Mr. Carter's operative· complaint alleges causes of action under § 1983 and state law.

Second Am. Comp!. (ECF No. 145). Through a motion for partial summary judgment and a motion

for judgment on the pleadings, the Court narrowed the claims in Mr. Carter's case. See Order 15

(March. 29, 2019) (ECF No. 203) (dismissing claims for declaratory and injunctive relief); Order

(March 29, 2019) (ECF No. 207) (dismissing claims against City for money had and received and

false imprisonment).

       Therefore, prior to the summary judgment proceedings, claims remained in Mr. Carter's

complaint for violations of the Due Process and Equal Protection Clauses, the Fourth, Sixth, and

Eighth Amendments, and his Bearden rights, and for false imprisonment and money had and

received. See Carter, 473 F. Supp. 3d at 1293.

       2. Summary Judgment

       The defendants moved for summary judgment. The Court granted in part and denied in part

the City's and JCS's motions for summary judgment, granted CHC's motion for summary

judgment, and denied Mr. Kloess's motion for summary judgment. Id. at 1309-10.

       Accordingly, after summary judgment, only three claims remain live in this case:

           •   A claim against JCS, the City, and Mr. Kloess under § 1983 for violation   or Mr.
               Carter's Bearden rights;

          •    A claim against the City and Mr. Kloess under§ 1983 for violation of Mr. Carter' s

               Sixth Amendment right to counsel; and

          •    A claim against JCS for false imprisonment.




                                                 5
    Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 6 of 23



         3. Class Certification Procccdings 3

         After summary judgment, the Court set a briefing schedule for class certification. Order

(Aug. 14, 2020) (ECF No. 275). When Mr. Carter filed his motion, he also riled a declaration from

.lohn Rubens, whom he hired to help produce information about potential class members for his

attorneys to review. Rubens Deel. (ECF No. 308-1)

         The Court conducted a hearing on the motion for class certification---and on JCS 's motion

to reconsider (ECF Nos. 332)-and received evidence. See Hr' g Tr. (Dec. 16, 2020) (ECF No.

389); Hr'g Tr. (Dec. 17, 2020) (ECF No. 390).

         Following the hearing, the Court denied the plaintiffs' motion for class certification,

holding that the proposed classes could not be ascertained. Mem. Op. 2 (Dec. 23, 2020) (ECF No.

369). It also denied JCS's motion to reconsider. Id Finally, the Court held that consolidation of

this case with McCullough was not warranted. Id

         4. Interlocutory Appeal and Remand

         Mr. Carter petitioned for review of the class certification decision under Rule 23(!). I-le

argued that the Court erroneously held "JCS probationers who served less [than one day ofJ jail

time before being released should have been excluded from the class[es j because they were

'uninjured,"' Notice of 23(±) Appeal 22--23 (ECF No. 373), and that the Court improperly

concluded that the classes were not ascertainable . Id. at 23-34.

         After Mr. Carter filed his petition, the Eleventh Circuit clarified the class ascertainability

standard in Cherry v. Dome tic Corp., 986 F.3d 1296 (11th Cir. 2021 ). The next day, it granted the

petition for interlocutory review, vacated the Court's opinion on class certification, and remanded




'The Court pieviously denied a mo~ion for class certification without prejudice, determining that it should address
class certification after summary judgment. Order (Mar. 29, 2019) (ECF No. 204).



                                                        6
         Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 7 of 23



      the case to the Court for reconsideration in light of Cherry. Order, Carter v. City o_/Montgomery,

      No. 21-90002-H (11th Cir. Feb. 3, 2021).

              The Court, accordingly, ordered supplemental briefing on how Cherry affects class

      certification. Order 1 (Feb. 3, 2021) (ECF No. 387). It also reaffirmed its order and memorandum

      opinion as to the motion for reconsideration. Id. at 1-2.

ll.       LEGAL STANDARDS

             Class actions operate as an "an exception to the usual rule that litigation is conducted by

      and on behalf of the individual named parties only." Cal(/ano v. Yamasaki, 442 U.S. 682, 700- 01

      ( 1979). The party seeking class certification bears the burden of proving that class certification is

      appropriate after rigorous analysis. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1267 (11th Cir.

      2009). Unless the proponents of a class action can show that all of Rule 23 's requirements have

      been met, the Court must presume that the case should not be certified as a class action. Brown v.

      Electrolux Home Prod., Inc., 817 F.3d 1225, 1233 (11th Cir. 2016); Fed. R. Civ. P. 23.

             Class certification often requires some examination of the merits of the underlying claims

  and defenses. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-52 (2011). While that

  examination should go only as far as required to decide whether the proponents of certification

  have met Rule 23 's requirements, Babineau v. Fed. Etpress Corp., 576 F.3d 1183, 1190 (11th Cir.

  2009), at the very least the proponents must produce enough evidence for a reasonable jury to

  make findings that would sustain their theory of the case, see Tyson Foods. Inc. v. Bouaphakeo,

  577 U.S. 442,459 (2016) (discussing jury standard); Comcast Corp. v. Behrend, 569 U.S. 27, 35

  (2013) (requiring consistency between theory of liability and evidence); see also Olean Wholesale

  Grocery Coop., Inc. v. Bumble Bee Foods LLC, 993 F.3d 774, 785-86 (9th Cir. 2021 ).




                                                       7
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 8 of 23




       A. Threshold Issues

          Before a class can be certified, it must be "adequately defined and clearly ascertainable."

Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012) (quotation marks omitted). '·A

class is inadequately defined if it is defined through vague or subjective criteria. And without an

adequate definition for a proposed class, a district court will be unable to ascertain who belongs in

it." Cherry, 986 F.3d at 1302. ·

          "A class is 'clearly ascertainable' if [a court is] certain that its membership is 'capable of

being' determined. But membership can be capable of determination without being capable of

convenient determination. Administrative feasibility is not an inherent aspect of ascertainability."

Id. at 1303. Whether a class would be difficult to ascertain is relevant to whether a class action is

a superior means of dispute resolution, but difficulty ascertaining class membership docs not

preclude certification. Id. at 1303-04.

          Finally, as in all cases, the plaintiffs in a class action-class representatives and class

members alike-must establish standing. Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1274 (11th

Cir. 2019). Thus, they must show (I) an injury-in-fact, (2) causation, and (3) redressability. Id. at

1273.

   8. Rule 23(a)

         Before a class may be certified, the Court must find the four Rule 23(a) requirements are

met:

                 (1) the class is so numerous that joinder of all members 1s
                 impracticable;

                 (2) there are questions of law or fact common to the class;

                 (3) the claims or defenses of the representative parties are typical of
                 the claims or defenses of the class; and




                                                   8
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 9 of 23




                (4) the representative parties will fairly and adequately protect the
                interests of the class.

 Fed. R. Civ. P. 23(a).

        The first factor, numerosity, requires the Court to determine whether joinder of all class

members is a realistic alternative to a class action. While the proponents of class certification need

not meet any specific numerical threshold to establish numerosity, a class of more than forty

individuals is generally too large for joinder to be practicable. See Vega, 564 F.3d at 1266-67. The

Court need not determine the precise size of the class to make a numerosity finding. Id. at 1267.

       The second factor, commonality, requires the Court to determine whether at least one

question of law or one question of fact is capable of classwide resolution. See Dukes, 564 U.S. at

350. The common question must be central to the litigation: resolving the question should

determine the validity of the claims. See id. The existence of factual differences does not prevent

a finding of commonality when common legal questions are central to the case . See l William B.

Rubenstein, Newberg on Class Actions § 3 :21 nn.1 - 2 (5th ed. 2011-2020) (collecting cases).

       The third factor , typicality, requires the Court to determine whether the proposed class

representatives are aligned with the class. Prado-Stelman ex rel. Prado v. Bush, 221 F.3d 1266,

1279 (11th Cir. 2000). Representatives' claims must "share the same essential characteristics as

the claims of the class at large." Id. at 1279 n.14 (quotation marks and emphasis omitted). But

factual differences between claims will not defeat a typicality finding when the claims of a

representative and the class members arise from a common practice and under a common legal

theory. Piazza v. Ebsco Indus., Inc., 273 F.3d 1341, 1351 (11th Cir. 2001); see also Prado,

221 F.3d at 1279 n.14. Nor will variations in the amount of damages between the representatives

and other class members. Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir.

1984). Finally, while defenses unique to a class representative may establish atypicality , those



                                                 9
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 10 of 23




defenses must be a major focus of the litigation. See, e.g., Beck v. Maximus, Inc., 457 f .3d 291,

300 (3d Cir, 2006) (collecting cases); see also 1 Newberg on Class Actions, supra§ 3:45.

        The fourth factor, adequacy, requires the Court to determine whether the proposed class

representatives have any fund~mental conflicts of interest with the class and whether they are

qualified to serve as representatives. Valley Drug Co. v. Geneva Pharm. , Inc., 350 F.3d 1181 , 1189

(11th Cir. 2003). A representative has a fundamental conflict of interest with the class, for example,

when some members of the class benefitted from the challenged conduct while others were harmed

or when he has fundamentally different economic incentives from other members. See id. at 1189--

90. And a representative is qualified if he has at least a little knowledge about the case. See

Surowitz v. Hilton Hotels Corp., 383 U.S. 363,366 (1966). Additionally, the Court must determine

that the proposed class counsel have the requisite experience and commitment to serve the class.

See Kirkpatrick v. J.C. Bradfhrd & Co., 827 F.2d 718, 726 (11th Cir. 1987); see also Fed. R. Civ.

P. 23(g).

    C. Rule 23(b)(3)

        On top of meeting the. requirements of Rule 23(a), the proponents or class certification

must meet one of the provisions of Rule 23(b). Here, the relevant part is Rule 23(b)(3), which

requires that:

                 [T]he [C]ourt find[ I that the questions of law or fact common to
                 class members predominate over any questions affecting only
                 individual members, and that a class action is superior to other
                 available methods for fairly and efficiently adjudicating the
                 controversy. The matters pertinent to these findings include:

                        (A) the class members' interests in individually
                        controlling the prosecution or defense of separate
                        actions;

                        (B) the extent and nature of any litigation concerning
                        the confroversy already begun by or against class
                        members;


                                                 10
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 11 of 23




                        (C) the desirability or undesirability of concentrating
                        the litigation of the claims in the particular forum;
                        and

                        (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

        The predominance inquiry requires the Court to determine whether the proposed class is

"suniciently cohesive to warrant adjudication by representation." Amchem Prods., Inc. v. Windsor ,

521 U.S. 591,623 (1997). In making that determination, the Court first characterizes the elements

of the claims and defenses as either individual or common questions. 2 Newberg on Class Actions,

supra, § 4.50. "An individual question is one where 'members of a proposed class will need to

present evidence that varies from member to member,' while a common question is one where 'the

same evidence will suffice for each member to make a prima facie showing [or] the issue is

susceptible to generalized, class-wide proof."' Tyson Foods, 577 U.S. at 453 (quoting Newberg on

Class Actions); see Kerr v. City of W Palm Beach, 875 F.2d 1546, 1558 (11th Cir. 1989). After

characterizing the issues, the Court must weigh them to see which predominate. This weighing is

not a counting exercise. Instead, it is a qualitative and "pragmatic assessment" of whether there

are enough common issues to make classwide resolution of those issues appropriate. See Cordoba,

942 F.3d at 1274. Indeed, a case may present many individual questions and still qualify for

certification. See Klay v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004). But "[w]here, after

adjudication of the classwide issues, plaintiffs must still introduce a great deal of individualized

proof or argue a number of individualized legal points to establish most or all of the elements of

their individual claims, such claims are not suitable for class certification under Rule 23(b )(3 ). "

Id at 1255. Finally, individualized damages are less of a barrier to finding that common issues

predominate than is individualized liability. Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248,

1261 (11th Cir. 2003 ), a.ff'd on other grounds, 545 U.S. 546 (2005).


                                                 1l
  Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 12 of 23




        The superiority inquiry requires the Court to decide whether a class action is the best means

to resolve the dispute between the parties. The rule provides four non-exclusive criteria to consider

in making that decision. See Amchem, 521 U.S. at 616. First, the Court must consider whether

class members should individually control their claims. Members have a stronger interest in

controlling their claims when they are entitled to larger individual damages. Id. at 617. Second,

the Court must consider whether other litigation is pending on the same controversy. If enough

actions are pending, then a class action may not be superior to individual cases. 2 Nevvberg on

Class Actions, supra § 4. 70. Third, the Court must consider whether concentration of litigation in

the forum is appropriate. When a court has already resolved several preliminary issues,

concentrating the case before that court is generally appropriate . Klay, 3 82 F.3d at 1271. And

fourth, the Court must consider whether a class action would pose greater manageability issues

than other methods of resolving the dispute. When common issues predominate, a single case is

usually easier to manage than multiple individual suits. Williams v. Mohawk Indus., Inc., 568 F.3d

1350, 1358 (11th Cir. 2009). Manageability ''will rarely, if ever, be in itself sufficient to prevent

certification of a class." Klay, 382 F.3d at 1272.

   D. Rule 23(g)

       Besides considering the adequacy of class counsel under Rule 23(a)(4), before appointing

class counsel the Court must also consider the following:

               (i) the work counsel has done in identifying or investigating
               potential claims in the action;

               (ii) counsel's experience in handling class actions, other complex
               litigation, and the types of claims asserted in the action;

               (iii) counsel ' s knowledge of the applicable law; and

               (iv) the resources that counsel will commit to representing the class.




                                                 12
          Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 13 of 23




        Fed. R. Civ. P. 23(g)(l)(A). The Court may also "consider any other matter pertinent to counsel's

        ability to fairly and adequately·represent the interests of the class." Fed. R. Civ. P. 23(g)(l)(B).

III.        ANALYSIS

                Mr. Carter moved to certify four classes: (1) a City class, (2) a JCS Bearden subclass, (3)

        a Kloess subclass, and (4) a fai'se-imprisonment class.

                With respect to all the proposed classes, the proposed class counsel have adequate

        cxperience 4 and capacity to serve in that role and are able to fairly and adequately represent the

        interests of the class based on the factors set forth in Fed. R. Civ. P. 23(g)( 1)(A) and other pertinent

       material of record.

               The Court will address .the other class-certification requirements for each class in turn.

           A. City Class

               Mr. Carter seeks to certify a City class "consisting of all individuals the Montgomery

       Municipal Court placed on JCS-supervised probation, who ( l) had debt commuted to jail time in

    a JCS-supervised case after JCS petitioned the court to revoke probation; and (2) served any of

    that jail time on or after August 3, 2013." Mot. Class Certification 1. That class definition matches

    the Bearden class definition in McCullough word-for-word, except that the City class period starts

   thirty-three days later. Compare id., with McCullough Mot. Class Certification 1 (McCullough

   ECF No. 281).




   ,iThe Evans Law Firm, P.C. and its senior attorney G. Daniel Evans represent that that they have litigated many class
   actions as class counsel. Evans Deel. (ECF No. 308-1 0); see also Parrish Deel. (ECF No. ]08-1 I). Public Justice and
   its senior attorney Leslie A. Bailey represent that they have litigated man-y cases as class counsel. Bailey Deel. ~Iii 6-
   7, 10-12 (ECF No. 308-12). Terrell Marshall Law Group PLLC and its senior attorney Toby Marshall represents that
   that they have litigated many class actions as class counsel. Marshall Deel. ,ii/ 3- 7 (ECF No. 308-13).



                                                              13
  Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 14 of 23




        Because the classes are essentially identical, the Court's analysis denying certification of

the Bearden class in McCullough largely suffices to deny certification of the City class here. See

McCullough slip op. 20-37.

        One issue, however, rnerit independent discussion. As it did with the proposed class

representatives in McCullough, the City objects to Mr. Carter as an atypical class representative.

In essence, the City argues that Mr. Carter's case is factually distinguishable from the other class

members. But factual differences between class members and class representatives do not render

the representatives atypical. See Piazza, 273 F.3d at 1351. The class members and Mr. Carter all

allege the same type of harm, which is all that Rule 23 requires to show typicality.

       For the reasons stated here and in the Court's analysis denying certification of the Beo!'den

class in McCullough, the Court, with respect to the City class, finds that:

           •   The proposed class is ascertainable;

           •   The proposed class is too numerous to make joinder of class members practicable;

           •   There are issues of law and fact common to the class;

           •   Mr. Carter presents claims typical of the members of the class;

           •   Mr. Carter would be an adequate class representative;

           •   The Evans Law .Firm, Public Justice, and Terrell Marshall Law Group PLLC would

               be adequate class counsel;

           •   Common questions do not predominate over individual questions;

           •   A class action is not superior to other forms of dispute resolution; and,

           •   Upon consideration of the factors enumerated in Rule 23(g)(l)(A) and other

               pertinent material of record, the Evans Law Finn, Public Justice, and Terrell




                                                 14
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 15 of 23




                 Marshall Law Group PLLC are able to fairly and adequately represent the interests

                 of the class.

See Fed. R. Civ. P. 23(a), (b)(3), (g). Therefore, because Mr. Carter did not meet his burden to

show that common issues predominate over individual issues or that a class action would be the

superior method of dispute resolution, certification of the City class is not warranted.

    B. JCS Bearden Subclass

         Mr. Carter seeks to certify a JCS Bearden subclass "consisting of all individuals in the City

Class who served any of their post-commutation jail time on or after September 11, 20 I 3." Mot.

Class Certification 1. That class definition matches the Bearden class definition in McCullough

word-for-word, except that the City class period starts seventy-two days later. Compare id., with

McCullough Mot. Class Certification 1 (McCullough ECF No. 281 ).

         Because the classes are essentially identical, the Court's analysis denying certification of

the Bearden class in McCullough and its analysis denying certification of the City class here suffice

to deny certification of the JCS Bearden subclass. See McCullough slip op. 20-37; supra Part

III.A.

         For the reasons stated here and in the Court's analysis denying certification of the Bearden

class in McCullough, the Court, with respect to the JCS Bearden subclass, finds that:

            •   The proposed class is ascertainable;

            •   The proposed class is too numerous to make joinder of class members practicable;

            •   There are issues of law and fact common to the class;

            •   Mr. Carter presents claims typical of the members of the class;

            •   Mr. Carter would be an adequate class representative;




                                                 15
     Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 16 of 23




            •   The Evans Law Firm, Public Justice, and Terrell Marshall Law Group PLLC would

                be adequate class counsel;

            •   Common questions do not predominate over individual questions;

            •   A class action is not superior to other forms of dispute resolution; and,

            •   Upon consideration of the factors enumerated in Rule 23(g)(l)(A) and other

                pertinent material of record, the Evans Law Firm, Public Justice, and Terrell

                Marshall Law Group PLLC are able to fairly and adequately represent the interests

                of the class.

See Fed. R. Civ. P. 23(a), (b)(3), (g). Therefore, because Mr. Carter did not meet his burden to

show that common issues predominate over individual issues or that a class action would be the

superior method of dispute resolution, certification of the JCS Bearden subclass is not warranted.

     C. Kloess Subclass

        Mr. Carter seeks to certify a Kloess subclass "consisting of all individuals in the City Class

whose debt was commuted to jail time on a date when Branch Kloess was the public defender

assigned to the jail docket or for whom Benchmark court records or other documents indicate the

individuals were represented by Branch Kloess for the commutation." Mot. Class Certification 2-

3.

        In the Eleventh Circuit, the failure of the overarching City class does not by itself prevent

certification of the Kloess subclass. See Klay, 382 F.3d at 1261-62; Rubenstein, supra § 7.29 n. l.

But as no overarching class can be certified, the Kloess subclass must independently satisfy the

Rule 23 requirements.




                                                 16
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 17 of 23



        1. Threshold Issues

               (i) Ascertainability

        The Court must first determine whether the Bearden class is "adequately defined and

clearly ascertainable." Little, 691 F.3d at 1304 (11th Cir. 2012). That is, the Court must assure

itself that the class is not "defined through vague or subjective criteria" and that the class

membership is '"capable of being' determined." Cherry, 986 F.3d at 1302-03 .

        Here, the Kloess subclass criteria are not vague and are facially objective. Each criterion

asks whether certain historical facts are true of an individual: (1) whether he had debt commuted

to jail time and (2) whether (a) Mr. Kloess was the public defender assigned to the jail docket that

day or (b) records indicate that Mr. Kloess represented the individual in commutation proceedings.

See Mot. Class Certification 1-2. While a jury may ultimately need to establish the relevant

historical facts, class membership can be determined.

       Therefore, the proposed Kloess subclass meets the Cherry ascertainability standard.

               (ii) Improper Pleading

       Mr. Kloess argues that Mr. Carter did not properly plead class allegations against him. That

argument presents a close question. On one hand, Mr. Carter adequately pleaded Sixth Amendment

and Bearden claims against Mr. Kloess. See Carter, 473 F. Supp. 3d at 1300. And Mr. Carter

alleged that Mr. Kloess engaged in a systemic practice of not asserting his clients' Bearden rights.

2d Am. Cornpl.   ,r,r 7,   144. On the other hand, the Court denied Mr. Carter leave to amend his

complaint to expressly allege class claims against Mr. Kloess. See Mern. Op. 3-7 (Dec. 20, 2019)

(ECF No. 246); Order (Dec. 20, 2019) (ECF No. 247); see also Pis. Mot. for Leave to File 3d Am.

Comp!. (ECF No. 231).




                                                  17
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 18 of 23



         Ultimately, the Court does not need to resolve that question, because it cannot certify a

Kloess subclass in any case. Therefore, it reaches no decision on whether Mr. Carter's complaint

properly pleaded class claims against Mr. Kloess.

         2. Rule 23(a)

                  (i) Numerosity

         At least fifty members constitute the Klocss subclass. 5 Rubens Deel. il 29. Joining that fitly

plaintiffs borders on practicability. But a fact-intensive trial-like this cause of action would

demand-would be unmanageable with fifty plaintiffs. See Vega, 564 F.3d at 1266-67. Therefore,

the class is too numerous to be practicably joined.

                  (ii) Commonality

         Whether and when the City knew about the actions of Mr. Kloess is a question common to

every Sixth Amendment claim against the City. The question is all-or-nothing. If the City lacked

knowledge, none of the claims can proceed. If the City had knowledge, all the claims surmount a

key hurdle. That one issue satisfies commonality for the Kloess subclass's claims against the City.

See Dukes, 564 U.S. at 350.

         Whether Mr. Kloess is a state actor for purposes of§ 1983 is a question common to every

Sixth Amendment claim against Mr. Kloess. That question too is all-or-nothing. If Mr. Kloess was

not a state actor, none of the claims can proceed. If he was, all the claims surmount a key hurdle .

That one issue satisfies commonality for the Kloess subclass's claims against Mr. Kloess. See id.




) Mr. Kloess contests the accuracy of those records. Kloess Br. 26. At minimum, however, Mr. Carter has presented
enough evidence to present a contested question of fact on the number of individuals who meet the class criteria. See
Tyson Foods, 577 U.S. at 459.



                                                         18
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 19 of 23




                (iii) 1)lpicality

        Typicality requires that the class representative and class members proceed under a

common legal theory. Piazza, 273 F.3d at 1351 (11th Cir. 2001). Here, Mr. Carter and the class

members argue that Mr. Kloess violated their Sixth Amendment right to counsel in different ways:

the class asserts ineffective assistance of counsel, while Mr. Carter asserts total deprivation of

counsel. For that reason, Mr. Carter's claims are not typical of the class.

        Mr. Kloess was absent from the courtroom during Mr. Carter's commutation hearing.

Kloess Dep. 132:2-11. His absence totally denied Mr. Carter counsel at a critical stage of a

criminal proceeding. See Golden v. Newsome, 755 F.2d 14 78, 1483 (11th Cir. 1985) (citing United

States v. Cronic, 466 U.S. 648, 659 (1984)). That failure was presumptively prejudicial. See id.;

see also Strickland v. Washington, 466 U.S. 668, 692 (1984) ("Actual or constructive denial of the

assistance of counsel altogether is legally presumed to result in prejudice.").

       In contrast, the record does not contain evidence that Mr. Kloess was out of the courtroom

for the hearings of all the other class members. Their claims must rest on allegations that Mr.

Kloess systemically failed to seek determinations of indigency or that he was too overwhelmed to

provide constitutionally adequate representation. See Pl.'s Br. 62-63.

       The class and Mr. Carter thus assert fundamentally different injuries. The alleged injury to

the class stems from Mr. Kloess's failure to provide constitutionally adequate representation while

he was in the courtroom with his clients; the injury to Mr. Carter stems from Mr. Kloess's failure

to attend Mr. Carter's commutation hearing. The class claims are not fairly encompassed within

Mr. Carter's claim. See, e.g., Washington v. Brown & Williamson Tobacco Corp., 959 F.2d 1566,

1569-70 (11th Cir. 1992) (holding that class representatives who allege different types of disparate




                                                 19
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 20 of 23




treatment claims to class are atypical). That Mr. Carter and the other class members would need

to introduce substantially different evidence to support their claims only underscores that point.

        Unlike mere factual differences surrounding an injury, differences in types of injury or

legal theories prevent courts from finding that a named plaintiff is typical. Because Mr. Carter

suffered a different injury from the rest of the class, he is not a typical class representative. See

Blum v. Yaretsky, 457 U.S. 991, 999 (1982) ("The complaining party must also show that he is

within the class of persons wl).o will be concretely affected. Nor does a plaintiff who has been

subject to injurious conduct of one kind possess by virtue of that injury the necessary stake in

litigating conduct of another kind, although similar, to which he has not been subject.").

                (iv) Adequacy

        Mr. Carter would be an adequate class representative-if, of course, his claims

encompassed the class claims.

        Mr. Carter would be inadequate only if he had a conflict of interest with the class. The legal

differences between his injury and the class's injury are not antagonistic to each other. While the

claims are distinct, advancing one claim does not defeat the other. Thus, Mr. Carter's differences

with the class would not rise to the level of a conflict of interest. See Valley Drug, 350 F.3d at

1189.

        The proposed representative and counsel are adequate.

        3. Rule 23(b )(3)

        As the Mr. Carter has not satisfied the Rule 23(a) criteria, no Rule 23(b)(3) analysis is

required.

                                                ***
        For the reasons stated here, the Court, with respect to the Kloess subclass, finds that:




                                                 20
  Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 21 of 23




            •   The proposed class is ascertainable;

            •   The proposed class is too numerous to make joinder of class members practicable;

            •   There are issues of law and fact common to the class;

            •   Mr. Carter does not present claims typical of the members of the class;

            •   Mr. Carter would be an adequate class representative;

           •    The Evans Law Firm, Public Justice, and Terrell Marshall Law Group PLLC would

                be adequate class counsel; and,

           •    Upon consideration of the factors enumerated in Rule 23(g)(l)(A) and other

                pertinent material of record, the Evans Law Firm, Public Justice, and Terrell

                Marshall Law Group PLLC are able to fairly and adequately represent the interests

                of the class.

See Fed. R. Civ. P. 23(a), (b)(3), (g). Therefore, because Mr. Carter did not meet his burden to

show that his claims are typical of the class, certification of the Kloess subclass is not warranted.

   D. False-Imprisonment Class

       Mr. Carter seeks to certify a false-imprisonment class "consisting of all individuals the

Montgomery Municipal Court placed on JCS-supervised probation, who (1) had debt commuted

to jail time in a JCS-supervised case after JCS petitioned the court to revoke probation; and (2)

served any of that jail time on or after September 11, 2009." Mot. Class Certification 2. That class

definition matches the false-imprisonment class definition in McCullough word-for-word, except

that the City class period starts seventy-two days later. Compare id., with McCullough Mot. Class

Certification I (McCullough ECF No. 281 ).




                                                  21
   Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 22 of 23




        Because the classes are essentially identical, the Court's analysis denying certification of

the false-imprisonment class in McCullough suffices to deny certification of the false-

imprisonment class here. See McCullough slip op. 37-44.

        For the reasons stated here and in the Court's analysis denying certification of the false-

imprisonment class in McCullough, the Court, with respect to the false-imprisonment class, finds

that:

             •   The proposed class is ascertainable;

             •   The proposed class is too numerous to make joinder of class members practicable;

             •   There are issues of law and fact common to the class;

             •   Mr. Carter presents claims typical of the members of the class;

             •   Mr. Carter would be an adequate class representative;

             •   The Evans Law Firm, Public Justice, and Terrell Marshall Law Group PLLC would

                 be adequate class counsel;

             •   Common questions do not predominate over individual questions;

             •   A class action is not superior to other forms of dispute resolution; and,

             •   Upon consideration of the factors enumerated in Rule 23(g)(l )(A) and other

                 pertinent material of record, the Evans Law Firm, Public Justice, and Terrell

                 Marshall Law Group PLLC are able to fairly and adequately represent the interests

                 of the class.

See Fed. R. Civ. P. 23(a), (b)(3), (g). Therefore, because Mr. Carter did not meet his burden to

show that common issues predominate over individual issues or that a class action would be the

superior method of dispute resolution, certification of the false imprisonment class is not

warranted.



                                                  22
        Case 2:15-cv-00555-RCL-SMD Document 397 Filed 05/21/21 Page 23 of 23




IV.      CONCLUSION

             Based on the foregoing, the Court will DENY the plaintiffs' motion for class certification.

      A separate order accompanies this memorandum opinion.



       Date : - --.,.-h.,   r~
                   - --'-"-----'-----
                                                                        ~          c- ~
                                                                        Royce C. Lamberth
                                                                        United States District Judge




                                                     23
